Citation Nr: 0023526	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-05 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from May to December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August and November 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas (RO).


FINDINGS OF FACT

1.  In September 1985, the RO denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.

2.  The veteran perfected appeal of an August 1998 RO 
determination that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  

3.  The evidence associated with the claims file subsequent 
to the September 1985 denial of service connection for 
bilateral hearing loss does not bear directly and 
substantially upon the specific matter under consideration 
and need not be considered to decide fairly the merits of the 
claim.

4.  In August 1948, the RO denied the veteran's claim of 
entitlement to service connection for heart disease.

5.  The veteran perfected appeal of an August 1998 RO 
determination that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for heart disease.  

6.  The evidence associated with the claims file subsequent 
to the August 1948 denial of service connection for heart 
disease bears directly and substantially upon the specific 
matter under consideration and must be considered to decide 
fairly the merits of the claim.

7.  There is no competent medical evidence relating the 
veteran's current heart disease to his period of active 
service.


CONCLUSIONS OF LAW

1.  The RO's September 1985 denial of the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).

2.  The evidence received since the RO's September 1985 
denial is not new and material, and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The RO's August 1948 denial of the veteran's claim of 
entitlement to service connection for heart disease is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).

4.  The evidence received since the RO's August 1948 denial 
is new and material, and the requirements to reopen the 
veteran's claim of entitlement to service connection for 
heart disease have been met.  38 U.S.C.A. § 5108 (West 1991); 
C.F.R. § 3.156 (1999).

5.  The veteran's claim of entitlement to service connection 
for heart disease is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims of entitlement to service connection for 
bilateral hearing loss and heart disease were previously 
considered and denied by the RO.  A September 1985 rating 
decision denied service connection for hearing loss because 
there was no evidence of defective hearing during active 
service.  An August 1948 rating decision denied service 
connection for heart disease because there was no showing 
that the veteran's heart murmur had been aggravated in 
service and there was no current evidence of heart disease.  
The veteran was notified of these decisions and provided with 
his appellate rights, but he did not appeal the decisions.

As the veteran did not file a Notice of Disagreement 
following September 1985 or August 1948 determinations, those 
determinations are final.  38 U.S.C.A. § 7105(a), (b)(1), (c) 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).  Once an RO 
decision becomes final under 38 U.S.C.A. § 7105(a), absent 
the submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by the VA.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttmann v. Brown, 5 
Vet. App. 127, 135 (1993).  The Board must review all 
evidence submitted since the claim was finally disallowed on 
any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a) (1999).  When a veteran 
seeks to reopen a final decision based on new and material 
evidence, a three-step analysis must be applied.  Elkins v. 
West, 12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 
203 (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The first step is to determine whether new and material 
evidence has been received under 38 C.F.R. § 3.156(a) (1999).  
Secondly, if new and material evidence has been presented, 
then immediately upon reopening the claim, the VA must 
determine whether the claim is well grounded under 38 
U.S.C.A. § 5107(a) (West 1991).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) (West 1991) has been met.  The veteran was 
notified of this standard of review by the RO's November 1999 
supplemental statement of the case. 

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1999); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

I. Bilateral Hearing Loss

The relevant evidence that was of record at the time of the 
RO's September 1985 denial consisted of the veteran's service 
medical records and a June 1985 VA examination.

The service medical records, including the separation 
examination, include no complaints, findings, or diagnoses 
related to bilateral hearing loss.  The June 1985 VA 
examination noted right ear hearing loss.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's September 1985 
denial includes an August 1986 VA examination, May 1986 and 
June 1999 personal hearing transcripts, a June 1999 Beltone 
audiogram, June 1999 records from Brown Hearing Aid Center, 
and February 2000 records of Central Texas ENT.

At a May 1986 personal hearing, the veteran stated that he 
had a right ear hearing loss, but provided no further details 
relevant to onset or etiology of the hearing loss.

At the August 1986 VA examination, the veteran reported that 
he was near an exploding shell in service and that he was hit 
with shrapnel.  The objective findings were moderate to 
severe high frequency sensorineural hearing loss in the left 
ear and moderate to profound high frequency sensorineural 
hearing loss in the right ear.

The veteran appeared at a hearing before the RO in June 1999.  
He testified that he was exposed to weapon firing and 
explosions in service without hearing protection.  He now had 
difficulty hearing in settings with background noise and 
hearing the television and telephone.

The June 1999 Beltone audiogram reported bilateral high 
frequency hearing loss.  The June 1999 patient analysis chart 
from Brown Hearing Aid Center showed that the veteran 
reported hearing loss since World War II.  Speech audiometry 
testing found the average puretone thresholds as 55 decibels 
for the left ear and 40 decibels for the right ear.  The 
February 2000 audiometric evaluation from Central Texas ENT 
found mild to profound sensorineural hearing loss of both 
ears.  These records, however, are devoid of medical evidence 
or opinion as to the etiology of the veteran's hearing loss.

The Board finds that none of the medical evidence presented 
subsequent to the RO's September 1985 denial bears directly 
and substantially upon the specific matter under 
consideration, that is, whether the veteran's hearing loss is 
related to his period of active service.  Prior to September 
1985, the record contained no evidence of hearing loss in 
service, and, although there was evidence of a current 
hearing loss, there was no medical evidence that a current 
hearing loss was linked to the veteran's service.  Similarly, 
although the recently-submitted evidence confirms that the 
veteran has a current hearing loss, it does not include any 
competent medical evidence relating the veteran's hearing 
loss to his period of active service.

The only additional evidence of record which supports the 
veteran's claim that his current hearing loss is related to 
his active military service are his own lay assertions.  
However, lay assertions of medical causation do not 
constitute competent evidence sufficient to render a claim 
well grounded.  See, e.g., Voerth v. West, 13 Vet. App. 117, 
120 (1999); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Accordingly, the Board finds that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for bilateral 
hearing loss.  Therefore, the last prior denial remains final 
and the benefit sought on appeal must be denied.  The Board 
views its discussion as sufficient to inform the veteran of 
the evidence necessary to reopen his claim for service 
connection.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996); Robinette, 8 Vet. App. at 77-78.

II. Heart Disease

The relevant evidence that was of record at the time of the 
RO's August 1948 denial consisted of the veteran's service 
medical records, an April 1948 letter of P.A. Woodard, M.D., 
and a July 1948 VA examination.

The service medical records include an enlistment examination 
that disclosed the presence of a mild pulmonary systolic 
murmur.  Physical examination of the cardiovascular system 
and x-rays of the chest were normal.  In November 1946, the 
veteran presented with sharp left chest pain.  A loud 
systolic murmur was heard upon examination.  An x-ray of the 
heart and lungs and an electrocardiograph report were normal.  
The veteran was assessed with paroxysmal tachycardia and 
acute pleuritis.

The April 1948 letter of Dr. Woodard diagnosed the veteran 
with intercostal neuritis.  At the July 1948 VA examination, 
the veteran complained of chest pain, usually while working 
in the heat.  The physical examination made no relevant 
findings and the examiner rendered no diagnosis.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's August 1948 
denial includes private clinical records of the veteran's 
1977 to 1984 treatment by Joseph M. Cox, M.D., June 1985 and 
August 1986 VA examinations, 1985 to 1997 VA clinical 
records, and May 1986 and June 1999 personal hearing 
transcripts.

The records of Dr. Cox do not address treatment of heart 
disease, but include a July 1978 x-ray of the chest that 
disclosed slight elongation of the aorta and a normal 
cardiothoracic ratio.  The June 1985 and August 1986 VA 
examinations include no abnormal cardiovascular findings.  
Chest x-ray and electrocardiograph (EKG) examination were 
normal.  VA outpatient records from September 1985 and 
February 1986 include normal chest x-rays and note a regular 
heart rate with no murmurs.  At a May 1986 personal hearing, 
the veteran testified that he had hypertension.

The VA clinical records through 1997 reflect that, over the 
course of VA treatment, such cardiovascular disorders as 
hypertension and coronary artery disease were diagnosed, but 
these clinical records are devoid of medical opinion as to 
the etiology of the veteran's diagnosed cardiovascular 
diseases and his active military service.

VA clinical records show that the veteran complained of 
substernal chest pressure in March 1996, had severe shortness 
of breath and chest pain in April 1996, and was seen with 
angina in October 1996.  The veteran was hospitalized in 
November 1996 for an elective catheterization.  An abnormal 
EKG disclosed concentric left ventricular hypertrophy with 
mildly dilated left ventricular, left ventricular systolic 
function mildly depressed, aortic sclerosis without stenosis, 
and mild mitral regurgitation with mild right-sided chamber 
enlargement.  A coronary angiogram showed a significant 
lesion in the proximal left anterior descending artery, 
subtotal occlusion of the left circumflex, and an 80 percent 
proximal lesion of the right coronary artery.  Coronary 
artery disease with unstable angina was diagnosed.  In 
January 1997, the veteran underwent coronary artery bypass 
surgery.  Discharge diagnoses included status post four 
vessel coronary artery bypass graft, coronary artery disease, 
and hypertension.  

The veteran appeared at a hearing before the RO in June 1999.  
He testified that he first had heart problems, described as 
passing out and chest pain, in service.  He began taking 
Nitroglycerin pills in service.  He believed that he first 
received treatment for his heart from Dr. Cox or Dr. McGill 
in the 1970's.

The Board finds that the evidence presented subsequent to the 
RO's August 1948 denial is new and material in that it 
establishes a current diagnosis of heart disease.  Prior to 
August 1948, the evidence showed findings of a heart murmur 
and some chest pain symptomatology in service, but no 
evidence of current heart disease.  The recently-submitted 
evidence shows extensive medical treatment for heart disease.  
Therefore, as the Board has determined that new and material 
evidence has been submitted, it will proceed to determine 
whether the claim as reopened is well grounded.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

To establish service connection, the veteran carries the 
burden of "submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  For a 
claim to be well-grounded, there must be (1) competent 
medical evidence of a current disability; (2) lay or medical 
evidence, as appropriate, of incurrence or aggravation of a 
disease or injury in service; and (3) competent medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).

Based upon the aforementioned evidence, the Board finds that 
the veteran has failed to submit a well-grounded claim of 
entitlement to service connection for heart disease.  The 
evidence clearly establishes that the veteran currently 
suffers from heart disease.  However, no competent medical 
evidence establishes a nexus or relationship between the 
veteran's current heart disease and his period of active 
service. 

The Board observes that the available medical evidence 
between the veteran's discharge from active service in 1946 
and his VA treatment in 1996 included no findings or 
diagnoses relating any current heart disease to the veteran's 
active service.  The Board acknowledges that the veteran 
believes that he was treated for heart disease following 
service and that his current disability is related to his 
symptoms in service.  However, evidence of a medical nexus 
cannot be established by a layperson.  Brewer v. West, 11 
Vet. App. 228 (1998).  Accordingly, although new and material 
evidence has been submitted, and the claim has been reopened, 
the evidence of record does not establish a well-grounded 
claim of entitlement to service connection for heart disease.  
The benefit sought on appeal must be denied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened.

Service connection for heart disease is denied.




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

